Citation Nr: 0012231	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-02 754	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1955 to February 1960.  

The current appeal arises from an October 1998 rating action 
of the St. Petersburg, Florida, regional office (RO).  In 
that decision, the RO denied service connection for hearing 
loss.  


FINDING OF FACT

The veteran has submitted medical evidence of a nexus between 
his current hearing impairment and his claimed in-service 
exposure to acoustic trauma.  


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."  See Epps v. Gober, 126 F.3d 1464, 
1468-1469 (Fed. Cir. 1997) and Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  See also Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (1999).  

Throughout the appeal in the present case, the veteran has 
asserted that his in-service responsibilities (without the 
use of hearing protection) caused him to be exposed to 
acoustic trauma which led to his current bilateral hearing 
loss.  Specifically, the veteran has explained that, as a 
"gunner's mate," he taught other servicemen how to shoot 
weapons and that, while working aboard a small destroyer ship 
as a seaman, he "spent many hours, days, and nites in the 
boiler/engine room learning . . . [and] repairing different 
machines" including diesel engines and also loaded and 
maintained guns through numerous target practices.  

In September 1998, the veteran underwent a private 
audiological evaluation.  Following completion of this 
testing, the examining physician concluded that the veteran 
"has significant high frequency sensorineural hearing loss 
consistent with significant acoustic trauma in . . . 
service."  Clearly, this statement provides competent 
medical evidence of a current disability associated with 
service.  The Board of Veterans' Appeals (Board) concludes, 
therefore, that the veteran's claim for service connection 
for bilateral hearing loss is well grounded.  


ORDER

The claim for service connection for bilateral hearing loss 
is well grounded.  To this extent, the appeal is allowed.  


REMAND

As the Board discussed in the previous portion of this 
Decision, the recent private audiological evaluation 
completed in September 1998 resulted in a finding of 
"significant high frequency sensorineural hearing loss 
consistent with significant acoustic trauma in . . . 
service."  Importantly, however, the examining physician who 
expressed this opinion did not indicate that he had reviewed 
the veteran's pertinent medical records, including his 
service medical records.  (In this regard, the Board notes 
that the available service medical records are negative for 
complaints of, treatment for, or findings of a hearing loss 
disability.  In fact, the February 1960 separation 
examination demonstrated that the veteran's hearing was 
normal at that time.)

The Board concludes, therefore, that the veteran's claim 
should be remanded to the RO.  On remand, the RO should 
attempt to obtain from the private physician who examined the 
veteran in September 1998 copies of his treatment records of 
the veteran.  Additionally, the veteran should be scheduled 
for a VA audiological evaluation to determine the nature and 
etiology of his current hearing impairment.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:  

1.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all available clinical treatment records 
pertaining to the veteran's hearing 
impairment since his separation from 
service.  The Board is particularly 
interested in copies of records of 
audiological treatment that the veteran 
received from Dr. Daliparthy V. Rao at 
10 Stoneleigh Avenue, Carmel, NY 10512.  

2.  Thereafter, the veteran should be 
afforded a VA audiological examination to 
determine the nature and etiology of his 
bilateral hearing impairment.  The claims 
folder, and a copy of this remand, must 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  In addition, the examiner should 
provide an opinion as to the medical 
probabilities that any hearing loss found 
on examination is related to the 
veteran's service (e.g., to in-service 
episodes of exposure to loud noises from 
artillery, engines, and other machines).  

3.  Taking into account all relevant 
evidence (including any such evidence 
received pursuant to this Remand), the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case.  The 
veteran and his representative should 
then be given the appropriate time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed.  By this Remand, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable. The purpose of this Remand is to obtain 
clarifying information.  No action is required of the veteran 
until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



